Citation Nr: 0710187	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  05-20 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
obsessive compulsive disorder from September 21, 1977, to 
February 3, 1986.

2.  Entitlement to a rating in excess of 50 percent for 
obsessive compulsive disorder from February 4, 1986, to 
January 11, 1997.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1971 to January 1972.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a July 2004 
rating decision of the Phoenix, Arizona, Regional Office 
(RO).  That rating decision, in pertinent part, determined 
that there was clear and unmistakable error in an October 
1977 and subsequent rating decisions; granted an effective 
date of September 21, 1977, for the award of service 
connection for obsessive compulsive disorder; assigned 
ratings for that disability of 30 percent from September 21, 
1977; 50 percent from February 4, 1986; and 70 percent from 
January 12, 1997.  A decision review officer's decision in 
April 2005 granted a 100 percent rating from January 12, 
1997.  The issues remaining on appeal are those listed on the 
preceding page. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

This case involves the proper rating of the veteran's service 
connected obsessive compulsive disorder for the period from 
September 21, 1977, to January 11, 1997.  A revised rating 
schedule for mental disabilities became effective on November 
7, 1996.  A new law or regulation applies, if at all, only to 
the period beginning with the effective date of the new law 
or regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  That is, when amended regulations expressly state an 
effective date and, as in this case, do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded.  See, too, VAOGCPREC 3- 2000 (Apr. 10, 2000); 38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

In adjudicating the claims on appeal, the RO has rated the 
psychiatric disability only under the current (effective 
since November 7, 1996) criteria.  These criteria should not 
have been applied for any period prior to November 6, 1996.  
And as the veteran has not been notified of the pre- November 
7, 1996, rating criteria, a remand for such notice and 
readjudication of the claims under the applicable criteria is 
necessary.

Accordingly, the case is REMANDED for the following action:

The RO should notify the veteran and his 
attorney of the pre November 7, 1996 
criteria for rating mental disorders and 
give them opportunity to respond.  The RO 
should then readjudicate the veteran's 
claims for increased ratings for obsessive 
compulsive disorder under the proper 
criteria, i.e., the pre- November 7, 1996 
criteria for the period prior to November 
6, 1996; and both the pre- November 7, 
1996 criteria and the current criteria 
from that date.  If the claims remain 
denied, the RO must issue an appropriate 
supplemental statement of the case 
(including all applicable criteria), and 
provide the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


